LE BLANC, Justice.
For the reasons stated in the opinion in the consolidated cases of City of Alexandria v. LaCombe, City of Alexandria v. Ory, City of Alexandria v. Rexer, and *634City of Alexandria v. Clark, 220 La. 618, 57 So.2d 206, it is ordered that the conviction and sentence in the case of City of Alexandria v. Clark, No. 40,544 of the docket of this Court, he and the same is hereby reversed, set aside and annulled and it is further ordered that the accused, the said Bill Clark be discharged and released from custody.